DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s response filed on 10/15/2021, claims 1-20 are pending, and all pending claims have been amended due to amended independent claims 1 and 11.

Response to Amendment
The drawings objections are withdrawn since the claims have been amended and are clearly reflected by the previously presented drawing figures.
The claim objection is also withdrawn in view of current amendment.
As to the 35 USC 102 and 103 rejections based on primary reference Molnar et al. US 2011/0264165 A1, the individual reference has been overcome by current claim amendments since Molnar does not teach a housing comprising the recited components of first port, second port, plurality of switches and recording module, and adapted to be secured/implanted against a skull of a subject.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references on the record alone and in combination fail to teach an implantable patch or housing adapted to be secured/implanted onto a skull of a subject, comprising a first port, a second port, a plurality of switches, and a recording module as recited in the context of the independent claims of the current application.
Molnar et al. (US 2011/0264165, US 9814885) discloses an implantable device having a switch matrix/module (as shown in Fig.2) having a first port and a second port for interconnecting stimulation generator to a plurality of leads, and to a memory. However, Molnar only discloses that electrode leads are adapted to be implanted to the brain/skull of the user (shown in Fig. 1), and not the housing which comprises the various recited components as recited in the current claims. Molnar also does not disclose selectively interconnecting the second plurality of connections with a recording module to pass a first biological signal as recited.
Similarly, Miesel et al. (US 6248080), Decre et al. (US 2014/0128937) and Widge et al. (US 2017/0042474 A1) all disclose intracranial stimulation devices which can be implanted or secured to a skull or brain of a user, these references also individually disclose the implantable housing having a switching matrix that interconnects a controller/stimulator generator to a plurality of electrode leads for selectively activating individual or subcombination(s) of leads. However, none of these references teach selectively interconnecting the second plurality of connections with a recording module to pass a first biological signal as recited

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 12, 2022